[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PERMISSION TO FILE MOTION FORSUMMARY JUDGMENT ISSUE
ISSUE
CT Page 11973
Should the plaintiff's motion for permission to file a motion for summary judgment be granted so that there may be a determination on the existence of insurance coverage prior to the trial on liability.
FACTS
On October 17, 1991, minor children brought an action by their plaintiff father, parent and next friend, alleging, inter alia, that the defendant, Thomas Selmecki, intentionally and negligently assaulted and battered the minor plaintiffs. This action is currently pending in the Superior Court for the Judicial District of New London at New London.
On April 11, 1994, Selmecki's insurance carrier, U.S. Fidelity  Guaranty Company, filed an action seeking a declaratory judgment that the general liability insurance policy issued to the defendant does not furnish him insurance coverage in the aforementioned action. The plaintiff seeks permission to file a motion for summary judgment to resolve that coverage issue. This motion was filed September 13, 1994.
DISCUSSION
Practice Book § 379 provides that a party must obtain the court's permission to file a motion for summary judgment after the case has been assigned for trial. Showalter v. Freccia,8 Conn. L. Rptr. 563 (April 2, 1993, Ballen, J.). The instant action, as well as the companion case, have been set for trial on January 24, 1995.
The motion for permission to file a motion for summary judgment is denied. A motion for summary judgment would unduly delay the proceedings, one of which has been pending since 1991.1 Since the delay incident to granting the motion for permission to file a motion for summary judgment is denied as untimely, this memorandum does not reach the merits of plaintiff's argument or the propriety of summary judgment in this action.